Action of assault and battery alleged to have been committed upon the plaintiff by the defendant, a deputy., sheriff of the County of Cumberland, and before this court on a general motion.
The defendant, accompanied by two other deputy sheriffs and armed with a warrant to search the premises occupied by a person other than the plaintiff, by mistake entered the plaintiff’s house and there searched for intoxicating liquors. The plaintiff offered evidence that in the course of the search the defendant seized the plaintiff by the wrists and compelled the latter to accompany the deputy into the cellar.
Elton H. Thompson and William A. Connellan, for plaintiff.
Harry E. Nixon, for defendant.
Admitting the search of the plaintiff’s premises and the lack of' a warrant so to do, the defendant made an absolute denial of the plaintiff’s claim of assault.
Upon this conflict of evidence, the jury found for the plaintiff, and assessed damages in the sum of four hundred dollars. A careful reading of the record discloses no error in the verdict. Motion overruled.